Exhibit 10.1




IP ASSET PURCHASE AND SALE AGREEMENT


This IP ASSET PURCHASE AGREEMENT (this "Agreement") is made as of June 19, 2014
(the "Effective Date"), by and among Wiless Controls Inc. a Nevada corporation
(the "Purchaser"), and MARY SPIO, an individual residing at 1680 Michigan Ave
Suite 700, Miami Beach FL 33139 ("Seller"). The Purchaser and Seller are
collectively referred to herein as "Parties" or individually as "Party."


WITNESSETH


WHEREAS, the Seller owns certain worldwide rights in and to the IP Assets (as
defined below);


WHERAS, the Purchaser desires to purchase the Seller's right, title and interest
in and to the IP Assets and the Seller is willing to sell its right, title and
interest in and to the IP Assets in exchange for the Purchase Price;


NOW, THEREFORE, in consideration of the premise and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by each of the Parties
hereto, the Parties agree as follows:


ARTICLE I.


DEFINITIONS


1.1           "Intellectual Property" means all intellectual property and other
proprietary rights and information of the Seller, including but not limited to
all patents, patent applications, patent disclosures and inventions (whether or
not patentable and whether or not reduced to practice); all trademarks, service
marks, trade dress, trade names and corporate name including, without
limitation, all registered and unregistered statutory and common law copyrights;
all registrations, applications and renewals for any of the foregoing; all trade
secrets, confidential information, ideas, formulae, compositions, know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, improvements, proposals,
technical and computer data, documentation and software, financial, business and
marketing plans; cost and pricing information, all supplier lists and related
information; all domain names and web sites; sales data and plans; all customer
accounts, lists, files, programs, plans, data and related information. The
foregoing shall include, but not be limited to, all of the Seller's intellectual
property and other proprietary rights relating to the project identified as Next
Galaxy, Tonighter and CEEK and all activities and developments related to it.


1.2           "IP Assets" means all of the Intellectual Property of the Seller
as of the Effective Date.


ARTICLE II.


SALE OF IP ASSETS


1

--------------------------------------------------------------------------------







2.1           Purchase Price. In consideration of the sale of the IP Assets, the
Purchaser shall pay to Seller, on the Closing Date, fifty million (50,000,000)
restricted common shares of Wiless Controls Inc. (the "Purchase Price") and
provide financing for the NGC project as outlined in Memorandum of Understanding
previously signed by both parties.


2.2           Purchase of IP Assets. Effective as of the Closing Date, the
Seller hereby sells, conveys, transfers, and assigns to the Purchaser the IP
Assets, free and clear of all liens and encumbrances, and all of the Seller's
right, title and interest in and to the IP Assets (including, but not limited
to, any and all rights and claims of the Seller, whether mature, contingent or
otherwise, against third parties relating thereto). The Seller will take such
action (including, but not limited to, the execution, acknowledgment and
delivery of documents) as the Purchaser may reasonably hereafter request to
evidence, perfect, effect, vest or confirm the rights, title and interests
transferred or agreed to be transferred to the Purchaser under this Agreement.


2.3           Closing. The consummation of the purchase and sale of the IP
Assets (the "Closing") shall occur on June____, 2014 (the "Closing Date"), at
such time and place as shall be mutually agreed to by the Parties.


2.4           Closing Deliveries. The Closing shall be effected by: (a) the
delivery by the Purchaser of the Purchase Price; and (b) the delivery by the
Seller of an executed IP Bill of Sale and Asset Assignment Agreement attached
hereto as Exhibit A (the "IPAAA").


ARTICLE III.


CONFIDENTIALITY AND NON-COMPETITION


3.1           Confidentiality. Seller and Purchaser mutually shall keep secret
and shall not at any time use for their own or any third party's advantage, or
reveal to any person, company, organization or any other entity, and shall use
their best efforts to prevent the publication or disclosure of, any and all
Confidential Information (as defined below). If either breaches his obligation
of confidentiality hereunder, each shall be liable to the other for all damages
(direct or consequential) incurred as a result of said breach. The restrictions
in this Section 3.1 shall not apply to any disclosure or use authorized by the
Purchaser or required by law. "Confidential Information" shall mean information
relating to the designs, processes, pricing policies, methods, inventions,
technology, technical data, financial information and know-how relating to the
IP Assets.






2

--------------------------------------------------------------------------------


 


3.2           Non-Competition. (a) For a period of three (3) years immediately
following the execution of this Agreement (the "Non-compete Period"), Seller
will not, directly or indirectly, for himself or any third party, without the
prior written consent of Purchaser which Purchase may withhold in its sole and
absolute discretion:


   (1)            engage anywhere in the world or in cyberspace where Purchaser,
Wiless Controls Inc. and their respective subsidiaries or affiliates
(collectively, the "Wiless Entities") conducts business as an employee, agent,
consultant, advisor, independent contractor, proprietor, partner, officer,
director, or otherwise of an entity engaged in a competing business purpose (as
defined below);


   (2)            have any ownership interest (except for passive ownership of
one percent (1%) or less) in any entity engaged in a competing business purpose
whose securities have been registered under the Securities Act of 1933 or
Section 12 of the Securities Exchange Act of 1934 or the securities laws of any
other jurisdiction of the United States; or


   (3)            participate in the financing, operation, management, or
control of, any firm, partnership, corporation, entity, or business that engages
or participates in a "competing business purpose." The term "competing business
purpose" shall mean any firm, partnership, corporation, entity, or business that
engages or participates in the design, development, manufacturing, production,
marketing and/or sale of similar products, technologies, equipment, additives
and formulas as of the date of the Agreement.


   (4)            Seller also acknowledges that the limitations of time,
geography and scope of activity agreed to in this non-compete agreement are
reasonable because, among other things, (i) the Wiless Entities are engaged in a
highly competitive industry, (ii) such party will have access to trade secrets
and know-how of the Wiless Entities, (iii) such party will be able to obtain
suitable and satisfactory employment without violation of this agreement, and
(iv) these limitations are necessary to protect the trade secrets, confidential
information and goodwill of the Wiless Entities.


   (e)            Seller agrees that it would be impossible or inadequate to
measure and calculate the Wiless Entities' damages from any breach of the
covenants set forth in






3

--------------------------------------------------------------------------------







this section entitled "Non-compete Agreement." Accordingly, Seller agrees that
if it breaches any provision of this section, the Wiless Entities will have
available, in addition to any other right or remedy otherwise available, the
right to obtain an injunction from a court of competent jurisdiction restraining
such breach or threatened breach and to specific performance of any such
provision of this agreement; provided, however, that the right to apply for an
injunction shall not be construed as prohibiting the Wiless Entities from
pursuing any other available remedies for such breach or threatened breach.
Seller further agrees that no bond or other security shall be required in
obtaining such equitable relief, nor will proof of actual damages be required
for such equitable relief. Seller hereby expressly consents to the issuance of
such injunction and to the ordering of such specific performance.


If the purchaser suspects that there has been a breach, seller will be notified
and given the opportunity to remedy the breach before any of the above actions
are taken with notice to the seller




ARTICLE IV.


REPRESENTATIONS AND WARRANTIES


4.1           Seller's Representations and Warranties.  The Seller represents
and warrants that: (i) the Seller is duly authorized and has the requisite power
and authority to enter into this Agreement and to perform the Seller's
obligations hereunder; (ii) the Seller has full right and title to the IP Assets
without any encumbrance of lien and the right to sell the IP Assets; (iii) any
right or claim that any third party may have had to the IP Assets has previously
been transferred to the Seller and no third party retains an interest in any of
the IP Assets (iii) the execution, delivery and performance by the Seller of
this Agreement will not violate any provision of any applicable law or
regulation presently in effect or any provision of its constituent documents or
result in a breach of any agreement, obligation or restriction by which the
Seller is bound; (iv) this Agreement is a legal, valid and binding obligation of
the Seller, enforceable against the Seller in accordance with the Agreement's
terms and conditions; (v) the Seller is not under any obligation to any person,
contractual or otherwise, conflicting or inconsistent in any respect with the
terms of this Agreement or which would impede the diligent and complete
fulfillment of the Seller's obligations hereunder; and (vi) subject only to the
completion of any additional actions needed to effect transfer as contemplated
in Section 2.2, the Seller will not have any rights in or to the IP Assets after
the Closing, with all rights to the IP Assets residing with the Purchaser.


The Seller further represents and warrants as follows:


(a)        Except as set forth in Schedule 1, the Seller does not own any
patents, trade or service marks or copyrights which have been registered with
the United States Patent and Trademark Office or any similar agency or
governmental unit of any other country and the Seller has not made any
applications for any patent or to so register any trade name, trade or service
mark or copyright. Schedules 1 contain a complete and correct list of all
unregistered trademarks, service marks, trade names, domain names, websites and
software (other than "off-the-shelf" commercial software), which are owned or
licensed by the Seller as of the Effective Date, including all licenses and
other rights granted from or to any third party with
4

--------------------------------------------------------------------------------



 
respect to any Intellectual Property relating to the Next Galaxy project.


(c)        Except as set forth in Schedule 2, (i) the Seller owns and possesses
all right, title and interest in and to, or has a valid license to use, all of
the Intellectual Property and proprietary rights and information necessary for
the operation of Seller's business as presently conducted ("Necessary
Intellectual Property"); and (ii) no claim by any third party contesting the
validity, enforceability, use or ownership of any Necessary Intellectual
Property has been asserted against the Seller or is threatened, and there is no
reasonable basis for any such claim.


(d)        Except as set forth on Schedule 2, the Seller has not received any
notices of, nor is there any reasonable basis for, an allegation of any
infringement or misappropriation by, any third party with respect to any
Necessary Intellectual Property, nor has the Seller received any claims of
infringement or misappropriation of any intellectual property of any third
party.


(e)        The Seller has not infringed, misappropriated or otherwise violated
any intellectual property of any third parties and no other person is
infringing, misappropriating or otherwise violating, or has infringed,
misappropriated or otherwise violated, the Necessary Intellectual Property. The
Seller has not granted any exclusive right with respect to any Necessary
Intellectual Property in Next Galaxy.


(f)        All Necessary Intellectual Property owned by the Seller was created
by Seller, employees of the Seller within the scope of their employment, or by
third parties who have assigned all of their rights in such Necessary
Intellectual Property to the Seller (or to others who in turn assigned their
rights to the Seller) pursuant to written agreements.


4.2           Purchaser Representations and Warranties. Purchaser represents and
warrants that: (i) the Purchaser is duly authorized and has the requisite power
and authority to enter into this Agreement and to perform their respective
obligations hereunder; (ii) the execution, delivery and performance by the
Purchaser of this Agreement will not violate any provision of any applicable law
or regulation presently in effect or any provision of the Purchaser's
constituent documents or result in a breach of any agreement, obligation or
restriction by which the Purchaser is bound; (iv) this Agreement is a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with the Agreement's terms and conditions; (v) the Purchaser is
not under any obligation to any person, contractual or otherwise, conflicting or
inconsistent in any respect with the terms of this Agreement or which would
impede the diligent and complete fulfillment of the Purchaser's obligations
under this Agreement; and (vi) the IP Assets purchased by the Purchaser
hereunder are purchased on a "Worldwide Exclusive Rights" basis with the Seller
losing all rights to the IP Assets across the world as of the Effective Date,
subject only to the completion of any additional actions needed to effect
transfer as contemplated in Section 2.2.


ARTICLE V.


TAXES & INSURANCE.


5.1           Responsibility. Each Party shall be responsible to pay all
applicable taxes, levies, duties in connection with the Party's respective
benefits and obligations under this Agreement with the Purchaser bearing all
taxes arising after the Closing Date and the Seller bearing all taxes


5

--------------------------------------------------------------------------------







arising on or prior to the Closing Date.


ARTICLE VI.


TERMINATION


6.1           Termination. This Agreement may be terminated at any time prior to
the Closing by the mutual written agreement of the Seller and the Purchaser.


6.2           Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, this Agreement shall become null and void, and all rights and
obligations of the Parties hereunder shall terminate without any liability of
any party to any other party, except for a breach of this Agreement; provided,
however, the provisions contained in Article XI shall survive termination of
this Agreement. Notwithstanding any other provision in this Agreement to the
contrary, the Seller, on the one hand, and the Purchaser, on the other hand, as
the case may be, may seek such remedies, including damages and fees of
attorneys, against the other with respect to any such breach as are provided in
this Agreement or as are otherwise available at law or in equity.




ARTICLE VII.


INDEMNIFICATION


7.1           Survival of Representations and Warranties. All representations,
warranties, covenants and agreements made in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Closing for five years.
Not very sure about this


7.2           Indemnification by Seller. Seller shall indemnify and hold
harmless Purchaser and its respective officers, directors, agents, employees and
affiliates from any and all demands, claims, actions, suits, proceedings,
assessments, judgments, costs, losses, damages, liabilities and expenses
(including reasonable attorneys' fees) relating to or arising out of any breach
or inaccuracy by Seller of any representation, warranty, covenant or agreement
set forth in this Agreement or in any instrument delivered pursuant to this
Agreement.


7.3           Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless Seller and its officers, directors, agents, employees and affiliates
from any and all demands, claims, actions, suits, proceedings, assessments,
judgments, costs, losses, damages, liabilities and expenses (including
reasonable attorneys' fees) relating to or arising out of any breach or
inaccuracy by Buyer of any of its representations, warranties, covenants or
agreements set forth in this Agreement or in any instrument delivered pursuant
to this Agreement.


7.4           Indemnification Procedures. Any party entitled to receive
indemnification under this Article 7 (the "Indemnified Party") shall promptly
notify the other party or parties required to provide such indemnification (the
"Indemnifying Party"). Such notice shall describe the matters involved in
reasonable detail, and the Indemnifying Party shall be entitled to assume the
defense thereof upon written notice to the Indemnified Party with counsel
reasonably satisfactory to the Indemnified Party; provided, that once the
defense thereof is assumed by
6

--------------------------------------------------------------------------------




the Indemnifying Party, the Indemnifying Party shall keep the Indemnified Party
advised of all developments in the defense thereof and any related litigation,
and the Indemnified Party shall be entitled at all times to participate in the
defense thereof at its own expense. If the Indemnifying Party fails to notify
the Indemnified Party of its election to defend or contest its obligation to
indemnify under this Article 7, the Indemnified Party may pay, compromise, or
defend such a claim without prejudice to any right it may have hereunder.




ARTICLE VIII.


NOTICES


Any notices, consents or other communications required or permitted to be sent
or given hereunder by any of the Parties shall in every case be in writing and
shall be deemed properly served if (a) delivered personally, (b) sent by
registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, (c) delivered by a recognized overnight
courier service, or (d) sent by facsimile transmission to the Parties at the
addresses, if any, as set forth below or at such other addresses as may be
furnished in writing. Until a Party receives written notice in the manner herein
prescribed to the contrary from the other Party, notices shall be sent to the
address specified under the name of each Party on the signature page of this
Agreement. Date of service of such notice shall be (w) the date such notice is
personally delivered, (x) three (3) business days after the date of mailing if
sent by certified or registered mail, (y) one (1) business day after date of
delivery to the overnight courier if sent by overnight courier or (z) the next
succeeding business day after transmission by facsimile (provided a confirmation
of delivery is emitted by such machine upon transmission).




ARTICLE IX.


ASSIGNMENT


This Agreement shall inure to the benefit of, and be binding upon, each Party's
respective assigns and successors. This Agreement may not be assigned by any
Party without the prior written consent of the other Party.


ARTICLE X.


GOVERNING LAW, VENUE AND WAIVER OF JURY TRIAL


10.1         This Agreement, and all questions concerning the construction,
validity, interpretation and performance of this Agreement, shall be construed
and enforced in accordance with the internal laws of the State of Nevada. The
Parties hereby submit to the non-exclusive jurisdiction of any state or federal
court located in the State of Nevada over any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby, and further
agree that venue for all such matters shall lie non-exclusively in such courts.
The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have (including,
but not limited to, any claim of forum non convenient) to venue in the courts
located in the State of Nevada. Each of the
7

--------------------------------------------------------------------------------



 
Parties agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


10.2         Each of the Parties hereto hereby irrevocably waives any and all
right to trial by jury of any claim or cause of action in any legal proceeding
arising out of or related to this Agreement or the transactions or events
contemplated hereby or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of any Party hereto. The Parties hereto
each agree that any and all such claims and causes of action shall be tried by
the court without a jury. Each of the Parties hereto further waives any right to
seek to consolidate any such legal proceeding in which a jury trial has been
waived with any other legal proceeding in which a jury trial cannot or has not
been waived.


ARTICLE XI.


SEVERABILITY, WAIVER, PARTS, ENTIRE AGREEMENT, AMENDMENT,
FORCE MAJEURE, RELATIONSHIP OF PARTIES, NO THIRD-PARTY
BENEFICIARIES, SPECIFIC PERFORMANCE


11.1         If a court of competent jurisdiction finds any provision of this
Agreement to be invalid or unenforceable, the provisions of this Agreement shall
be separable and such invalid or unenforceable term(s) shall be ineffective in
the affected jurisdictions to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Agreement. The remaining
provisions of this Agreement and the invalidated provisions in other
non-affected jurisdictions shall remain in full force and effect until the
Agreement terminates or expires.


11.2         The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of that particular provision or any other provision of the Agreement. Failure by
any Party at any time to enforce any of the provisions of this Agreement shall
not affect or impair such provisions in any way, or the right of any Party at
any time to avail itself of any remedies it may have for breach of such
provisions pursuant to this Agreement, either in equity or in law.


11.3         This Agreement may be executed in multiple physical or facsimile
counterparts, which together shall form a single agreement as if all Parties had
executed the same document.


11.4         This Agreement constitutes the entire understanding between the
Parties with respect to the transaction contemplated by this Agreement, and
supersedes all previous undertakings, agreements, and understandings, whether
oral or written, between the Parties hereto. No modification, amendment or
alteration of this Agreement shall be effective unless agreed to in a writing
signed by each of the Parties.


11.5         The Parties hereto acknowledge that irreparable damage would result
if this Agreement was not specifically enforced, and they therefore consent that
the rights and obligations of the Parties hereto under this Agreement may be
enforced by a decree of specific performance issued by a court of competent
jurisdiction. Such remedy shall, however, not be exclusive and shall be in
addition to any other remedies which any Party may have under this Agreement or
otherwise.




8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
Parties hereto have executed this Agreement as of the day and year first written
above.






 
 
PURCHASER:
 
 
 
Address for Notice:
 
Wiless Controls Inc. a Nevada
corporation
 
 
 
 
 
 
 
 
MICHEL ST-PIERRE
 
 
Michel St-Pierre, CEO
 
 
 
 
 
 
 
 
SELLER:
 
 
 
Address for Notice:
 
MARY SPIO
 
 
Mary Spio
 
 
 
 
 
1680 Michigan Ave Ste 700, Miami
 
 
Beach FL 33139
 
 
 
 
 
 













9

--------------------------------------------------------------------------------









SCHEDULE 1






Patent #1


Reference: G&C 259.3-US-P1
U.S. Provisional Patent Application Serial No. 62/009,091 for:
WATERMARKING OF BIOMETRICALLY AUTHENTICATED SUBJECTS
FOR SOCIAL NETWORKS
            Inventor(s): Mary A. Spio




CEEK Intellectual Property developed by Mary Spio


CEEK is a social entertainment platform that allows users to explore and enjoy
live events, virtual events and virtual reality and augmented reality enabled
content with others. The CEEK social entertainment Platform (VR/AR/Realife) is
being built using several industry leading technologies.


Yii – A mature framework for building custom web applications. Yii has tools
built in to help us talk to Facebook and interact with 3rd party API's.
Additionally it provides tools to extend our API for mobile applications. Yii is
a Model-View-Controller framework that is along the lines of Ruby on Rails.




MongoDB A database engine, referred to as a "NoSQL" or Document Store engine.
This allows us to be more agile with delivering features and high levels of
performance. Works hand- in-hand with Yii to make many tasks easier, such as
geolocation.


















10

--------------------------------------------------------------------------------















































SCHEDULE 2








None
 
 
 
 
 
 

 










11

--------------------------------------------------------------------------------







EXHIBIT A


IP ASSETS BILL OF SALE


IP BILL OF SALE AND ASSET ASSIGNMENT AGREEMENT


This IP BILL OF SALE AND ASSET ASSIGNMENT AGREEMENT (this "Agreement") is made
as of June ___, 2014 (the "Effective Date"), by and among Wiless Controls Inc.,
a corporation organized under the laws of the State of Nevada (the "Purchaser"),
and Mary Spio (the "Seller"), an individual residing at 1680 Michigan Ave Suite
700, Miami Beach FL 33139. The Purchaser and Seller are collectively referred to
herein as "Parties" or individually as "Party."


This Agreement shall be effective as of the Effective Date. All capitalized
words and terms used in this Agreement and not defined herein shall have the
respective meanings ascribed to them in the IP Asset Purchase Agreement dated
June __, 2014 between the Purchaser and Seller (the "Asset Purchase Agreement").


BACKGROUND


WHEREAS, the Parties have entered into the Asset Purchase Agreement, under which
Seller has agreed to sell, convey, assign, transfer and deliver the IP Assets to
Purchaser or its assigns.


NOW THEREFORE, in consideration of the mutual promises and covenants – the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


AGREEMENT



1. Sale. Seller does hereby irrevocably sell, convey, assign, transfer and
deliver to Purchaser, and Purchaser does hereby purchase, acquire and accept
from Seller, all of Seller's right, title and interest in and to the IP Assets,
including, without limitation, good will, all rights and causes of action for
infringement or misappropriation (past, present or future) of any such
intellectual property, all rights to apply for or register any of the foregoing,
and any and all other rights and interests arising out of, in connection with or
in relation to the IP Assets.




2. Representations. All representations, warranties, agreements and indemnities
of Seller with respect to the IP Assets set forth in the Asset Purchase
Agreement will continue in effect as provided therein and will not be deemed to
be amended, modified, terminated or superseded by or merged with this Agreement.



3.               Miscellaneous Provisions.


3.1      Amendments; Waiver. The terms, provisions and conditions of this
Agreement may be amended only by agreement in writing of all parties. No waiver
of any provision nor consent to any exception to the terms of this Agreement or
any agreement contemplated




12

--------------------------------------------------------------------------------







hereby will be effective unless in writing and signed by the party to be bound
and then only to the specific purpose, extent and instance so provided.


3.2      Further Assurances. Each party will execute and deliver, both before
and after the Closing Date, such further certificates, agreements and other
documents and take such other actions as the other party may reasonably request
or as may be necessary or appropriate to consummate or implement or to more
effectively transfer the IP Assets, or to evidence such events or matters.


3.3      Assignment. Neither this Agreement nor any rights or obligations under
it are assignable by the Seller without the prior written consent of the other
parties.


3.4      Descriptive Headings. The descriptive headings of the sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.


3.5      Counterparts. This Agreement and any amendment hereto or any other
agreement delivered pursuant hereto may be executed in one or more counterparts
and by different parties in separate counterparts. All counterparts will
constitute one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party. A
facsimile signature page will be deemed an original.


3.6      Governing Law. This Agreement and the legal relations between the
parties will be governed by and construed in accordance with the laws of the
State of Nevada applicable to contracts made and performed in such State and
without regard to conflicts of law doctrines unless certain matters are
preempted by federal law.


3.7      Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder will be deemed a waiver thereof, nor will any
single or partial exercise preclude any further or other exercise of such or any
other right.


3.8      Representation By Counsel; Interpretation. The parties each acknowledge
that each has been represented by counsel in connection with this Agreement and
the transactions contemplated by the Asset Purchase Agreement. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived. The provisions of this Agreement will be
interpreted in a reasonable manner to effect the intent of the parties hereto.


3.9      Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it will be adjusted rather than voided, if
possible, to achieve the intent of the parties. All other provisions of this
Agreement will be deemed valid and enforceable to the extent possible.


3.10    Appointment. In the event that Purchaser is unable, after reasonable
notice to Seller (and passage of at least five business days from the date such
notice is delivered), for








13

--------------------------------------------------------------------------------







any reason whatsoever, to secure Seller's signature to any document that is
reasonably necessary to vest, secure, perfect, protect or enforce the rights and
interests of Purchaser in and to the intellectual property, Seller hereby
irrevocably designates and appoints Purchaser and its duly authorized officers
and agents as Seller's agents and attorneys-in-fact, to act for and on its
behalf and instead of Seller, to execute and file any such documents and to do
all other lawfully permitted acts to further the purposes of this Section with
the same legal force and effect as if executed by Seller.




[signature page to follow]






































14

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.




 
 
Wiless Controls Inc.
 
 
 
 
 
 
 
 
MICHEL ST-PIERRE
 
 
By:  Michel St-Pierre
 
 
Title: Pres and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mary Spio
 
 
 
 
 
 
 
 
MARY SPIO













15

--------------------------------------------------------------------------------





STATE of ________________


COUNTY OF                                                      


I,                                                                                                                              ,
a Notary Public, do hereby certify that on this ____ day of June ______, 2014,
personally appeared before
me  _____________________________________________________________, known to me
to be the person whose name is subscribed to the foregoing instrument, and swore
and acknowledged to me that he executed the same for the purpose and in the
capacity therein expressed, and that the statements contained therein are true
and correct.




                                                                                    

________________________________________

My Commission
Expires:                                                                                    


STATE OF Florida


COUNTY OF Miami Dade


I,            Dailanys Caveda       , a Notary Public, do hereby certify that on
this   20  day of     June    , 2014, personally appeared before me             
Mary Spio         , known to me to be the person whose name is subscribed to the
foregoing instrument, and swore and acknowledged to me that he executed the same
for the purpose and in the capacity therein expressed, and that the statements
contained therein are true and correct.






DAILANYS CAVEDA
 
 
[NOTARY STAMP]
My Commission Expires:  11-15-15
 

















16